Exhibit 10.12

  
Execution Version


LOAN AND SECURITY AGREEMENT


LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of April 5, 2012 (the
“Effective Date”) by and between HSBC BANK, USA, NATIONAL ASSOCIATION, a
national banking association (“HSBC”), and ACME UNITED CORPORATION, a
Connecticut corporation (“Borrower”). The parties agree as follows:


1     ACCOUNTING AND OTHER TERMS; DEFINITIONS


1.1     Accounting and Other Terms. As used in this Agreement, the Revolving
Note, any other Loan Document, or any certificate, report or other document made
or delivered pursuant to this Agreement, accounting terms not defined in Section
1.2 or elsewhere in this Agreement and accounting terms partly defined in
Section 1.2 to the extent not defined, shall have the respective meanings given
to them under GAAP; provided, however, whenever such accounting terms are used
for the purposes of determining compliance with financial covenants in this
Agreement, such accounting terms shall be defined in accordance with GAAP as
applied in preparation of the audited financial statements of Borrower for the
fiscal year ended December 31, 2010. If at any time any change in GAAP would
affect the computation of any financial ratio set forth in any Loan Document,
and Borrower or HSBC shall so request, HSBC and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to approval by HSBC and Borrower);
provided that, until so amended, such ratio shall continue to be computed in
accordance with GAAP prior to such change therein, and Borrowers shall provide
to HSBC within five days after delivery of each certificate or financial report
required hereunder that is affected thereby a written statement of a Responsible
Officer of Borrowers setting forth in reasonable detail the differences
(including any differences that would affect any calculations relating to the
financial covenants) that would have resulted if such financial statements had
been prepared without giving effect to such change. Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in Section
1.2. All other terms contained in this Agreement, unless otherwise indicated,
shall have the meaning provided by the Code to the extent such terms are defined
therein.


The terms “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Each reference to a Section, an Exhibit or a Schedule shall be
deemed to refer to a Section, an Exhibit or a Schedule, as applicable, of this
Agreement, as modified or supplemented pursuant to the terms hereof. Any pronoun
used shall be deemed to cover all genders. Wherever appropriate in the context,
terms used herein in the singular also include the plural and vice versa. All
references to statutes (including the Code) and related regulations shall
include any amendments of same and any successor statutes and regulations.
Unless otherwise provided, all references to any instruments or agreements to
which HSBC is a party, including, without limitation, references to any of the
other Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof. All references herein to
the time of day shall mean the time in New York. A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default that is capable of being cured, is cured within any period of
cure expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by HSBC. Wherever the phrase “to the best of Borrower’s knowledge” or
words of similar import relating to the knowledge or the awareness of Borrower
are used in this Agreement or other Loan Documents, such phrase shall mean and
refer to (i) the actual knowledge of a senior officer of Borrower or (ii) the
knowledge that a senior officer would have obtained if he had engaged in good
faith and diligent performance of his duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
Borrower and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates.


1.2     Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:


“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to any Borrower.


1

--------------------------------------------------------------------------------

 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.


“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Rate Loan for any
Interest Period, a rate of interest equal to:


(a)       the offered rate for deposits in U.S. dollars in the London interbank
market for an Interest Period of one month which is shown on the Reuters
“LIBOR01” screen (or any successor thereto) that displays the average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) as of 11:00 a.m. (London
time) on the day which is two (2) Business Days prior to the first day of such
Interest Period for a term of one month; provided, however, that if, for any
reason, such a rate is not published by the British Bankers’ Association or
available on the Reuters Screen LIBO Page, Adjusted LIBO Rate shall be equal to
a rate per annum equal to the average rate (rounded upwards, if necessary, to
the next 1/100 of 1%) at which HSBC determines that U.S. dollars in an amount
comparable to the amount of the applicable Advances are being offered to prime
banks at approximately 11:00 a.m. (London time) on the day which is two (2)
Business Days prior to the first day of such Interest Period for a term one
month for settlement in immediately available funds by leading banks in the
London interbank market selected by HSBC; divided by


(b)       a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day which is two (2) Business Days prior to the beginning of such Interest
Period (including, without limitation, basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect) for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board) which are required to be maintained by a member bank of the Federal
Reserve System (the “LIBOR-Rate Reserve Percentage”); such rate (if greater than
zero) to be rounded upward to the next whole multiple of one- sixteenth of one
percent (0.0625%).


“Advance” or “Advances” means an advance (or advances) under the Revolving Line.


“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person.


“Agreement” is defined in the preamble hereof.


“Annual Financial Statements” is defined in Section 5.2(b).


“Anti-Terrorism Laws” means any applicable laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the applicable
laws comprising or implementing the Bank Secrecy Act, and the applicable laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing applicable laws may from time to time be
amended, renewed, extended, or replaced).


“Availability Amount” is (a) the Revolving Line, minus (b) the outstanding
principal balance of any Advances.


“Bank Products” means the following services or facilities extended to Borrower
by Administrative HSBC or its Affiliates: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
or (f) cash management, including controlled disbursement accounts or services.


“Bank Secrecy Act” means 31 U.S.C. Sections 5311-5330, as the same has been, or
shall hereafter be, extended, amended or replaced.


“Base Rate” shall mean a variable rate of interest per annum equal to the
highest of the “prime rate,” “reference rate,” “base rate” or other similar rate
as announced from time to time by HSBC (with the understanding that any such
rate may merely be a reference rate and may not necessarily represent the lowest
or best rate actually charged to any customer by HSBC), such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.


2

--------------------------------------------------------------------------------

 
“Base Rate Advance” means an Advance that bears interest based at the Base Rate.
 
 “Base Rate Margin” means one and one quarter of one percent (1.25%).
 
“Borrower” and “Borrowers” are defined in the preamble hereof.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets, liabilities,
the Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.


“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to HSBC
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
Secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that HSBC may conclusively rely on such certificate unless and until
such Person shall have delivered to HSBC a further certificate canceling or
amending such prior certificate.


“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Rate Loan, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.


“Cash” means unrestricted cash and Cash Equivalents.


“Cash Equivalents” means (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one (1) year from the date of acquisition by such person, (b) time deposits
and certificates of deposit of HSBC or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of "A"
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person, (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any person meeting the qualifications specified in
clause (b) above, (d) commercial paper issued by any person incorporated in the
United States having one of the two highest ratings obtainable from S&P or
Moody's, in each case maturing not more than one year after the date of
acquisition by such person, (e) investments in money market funds at least 95%
of whose assets are comprised of securities of the types described in clauses
(a) through (d) above, and (f) demand deposit accounts maintained in the
ordinary course of business with any bank meeting the qualifications specified
in clause (b) above.


“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing more than 50% of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than two-thirds of the directors
then still in office who either were directions at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office.


3

--------------------------------------------------------------------------------

 
“Change in Law” means (a) the adoption of any treaty, law, rule or regulation
after the date of this Agreement, (b) any change in any treaty, law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by HSBC with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith as
well as Basel III and all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities shall each be deemed to be a “Change in Law,” regardless
of the date enacted, adopted or issued. For purposes of this definition
references to HSBC also shall include any corporation or bank controlling HSBC.


“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, or priority of, or remedies with respect to, HSBC’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.
 
“Collateral is any and all properties, rights and assets of Borrower described
on Exhibit B.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Committed Availability” means, as the date of determination, an amount equal to
the Availability Amount.


“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such terms as may hereafter be made.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness,
lease, declared dividend, letter of credit or other obligation of another
such as an obligation, in each case, directly or indirectly guaranteed,
endorsed, co-made, discounted or sold with recourse by that Person, or for which
that Person is directly or indirectly liable; (b) any obligations for undrawn
letters of credit for the account of that Person; and (c) all obligations from
any interest rate, currency or commodity swap agreement, interest rate cap or
collar agreement, or other agreement or arrangement designated to protect a
Person against fluctuation in interest rates, currency exchange rates or
commodity prices; but “Contingent Obligation” does not include endorsements in
the ordinary course of business. The amount of a Contingent Obligation is the
stated or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.


“Control Agreements”. is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and HSBC pursuant to which HSBC
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.


4

--------------------------------------------------------------------------------

 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.


“Credit Extension” is any Advance or any other extension of credit by HSBC for
Borrower’s benefit.
 
“Credit Party” means Borrower and each Guarantor.
 
“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.


“Default Rate” is defined in Section 2.3(c).


“Deposit Account” has the meaning given to such term in the Security Agreement.


“Designated Deposit Account” is Borrower’s deposit account, account number
812011996, maintained with HSBC.


“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.


“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.


“Effective Date” is defined in the preamble hereof.


“Environmental Laws” means any present or future federal, state or local law,
rule, regulation or order relating to pollution, waste, disposal or the
protection of human health or safety, plant life or animal life, natural
resources or the environment.


“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.


“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“Exchange Act” is the Securities Exchange Act of 1934, as amended.


“Executive Order No. 13224” means  the Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001, as the same has been, or shall hereafter
be renewed, extended, amended or replaced from time to time.


“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


“Funding Date” is any date on which a Loan is made to or for the account of the
Borrower, which shall be a Business Day.


“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
5

--------------------------------------------------------------------------------

 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.


“Guarantor” is any present or future guarantor of the Obligations. As of the
Effective Date there are no Guarantors.


“Guaranty” means a Guaranty in a form reasonably acceptable to HSBC.


“Hazardous Material” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws or regulations as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or toxicity; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; and (d) asbestos in any form or electrical equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls.


“HSBC” is defined in the preamble hereof.


“HSBC Expenses” are all costs, and expenses (including reasonable attorneys’
fees and expenses) for preparing, amending, negotiating, administering,
defending and enforcing the Loan Documents (including, without limitation, those
incurred in connection with appeals or Insolvency Proceedings) or otherwise
incurred with respect to any Borrower.


“Imprest Balance” is $0.


“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.


“Insolvency Proceeding” is any proceeding by or against any Person under the
United States bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking dissolution, liquidation,
reorganization, arrangement, or other relief.


“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
 
(a)      its Copyrights, Trademarks and Patents;
 
(b)      any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;


(c)      any and all source code;
 
(d)      any and all design rights;
 
(e)      any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above;
 
6

--------------------------------------------------------------------------------

 
(f)      All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(g)      All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and


(h)      All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.


“Interest Payment Date” means, (i) with respect to any LIBOR Rate Advance, the
last day of each Interest Period applicable to such LIBOR Rate Loan and, (ii)
with respect to Base Rate Advances, the first day of each calendar month (or, if
that day of the calendar month does not fall on a Business Day, then on the
first Business Day following such date) and each date a Base Rate Advance is
converted into a LIBOR Rate Loan to the extent of the amount converted to a
LIBOR Rate Advance.


“Interest Period” shall mean, with respect to any LIBOR Rate Advance, the period
commencing on the date such Advance is made as, renewed as or converted into a
LIBOR Rate Advance and ending on the date one month thereafter as selected by
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending one month thereafter, as selected by Borrower pursuant to the
provisions below. The duration of each Interest Period for any LIBOR Rate
Advance shall be for one month; provided that:


(i)      whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall occur
on the next succeeding Business Day; provided, that if such extension of time
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the last
Business Day immediately preceding the last day of such Interest Period;


(ii)      if Borrower renews any LIBOR Rate Advance for an additional Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period; however, interest shall only be charged once for such
day at the rate applicable to the LIBOR Rate Advance for the new Interest
Period.


“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.


“LIBOR Rate Advance” means an Advance that bears interest based at the LIBOR
Rate.


“LIBOR Rate” means for any LIBOR Rate Loan for the then current Interest Period
relating thereto the rate per annum (such LIBOR Rate to be adjusted to the next
higher 1/100 of 1%) equal to the Adjusted LIBO Rate.


“LIBOR Rate Margin” means one and three quarters of one percent (1.75%).


“LIBOR-Rate Reserve Percentage” shall have the meaning set forth in the
definition of Adjusted LIBO Rate.


“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.


“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
HSBC by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize HSBC from time to time to enter upon the premises to inspect or remove
the Collateral from such premises or to use such premises to store or dispose of
such Inventory.


7

--------------------------------------------------------------------------------

 
“Loan Documents” are, collectively, this Agreement, the Control Agreements, the
Perfection Certificate, the Revolving Note, any other note or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower any Guarantor and/or for the benefit of HSBC
in connection with this Agreement, all as amended, restated, or otherwise
modified.


“Material Adverse Change” is (a) a material impairment in the perfection or
priority of HSBC’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations or (d) HSBC determines,
based upon information available to it and in its reasonable judgment, that
there is a reasonable likelihood that Borrower shall fail to comply with one or
more of the financial covenants in Section 6.7 during the next succeeding
financial reporting period.


“Notice of Borrowing” means a notice given by Borrower to HSBC in accordance
with Section 3.5(b), substantially in the form of Exhibit D, with appropriate
insertions.


“Notice of Conversion” means a notice given by Borrower to HSBC in accordance
with Section 3.5(g), substantially in the form of Exhibit E, with appropriate
insertions.


“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, HSBC Expenses and other amounts Borrower owes HSBC now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to Bank Products and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
HSBC, and to perform Borrower’s duties under the Loan Documents.


“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.


“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.


“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.


“Payment Office” shall mean initially 452 Fifth Avenue, New York, New York
10018; thereafter, such other office of HSBC, if any, which it may designate by
notice to Borrower to be the Payment Office.


“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Indebtedness” is:
 
(a)      Borrower’s Indebtedness to HSBC under this Agreement and the other Loan
Documents;
 
(b) Indebtedness existing on the Effective Date and shown on Schedule 7.4;
 
(c)      Subordinated Debt;


(d)      unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
 
8

--------------------------------------------------------------------------------

 
(e)      Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;


(f)      Indebtedness secured by Liens permitted under clauses (a)(i) and (c) of
the definition of “Permitted Liens” hereunder;


(g)      Indebtedness of Borrower to any Subsidiary and Contingent Obligations
of any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), and Indebtedness of any
Subsidiary to Borrower or any other Subsidiary and Contingent Obligations of any
Subsidiary with respect to obligations of any other Subsidiary (provided that
the primary obligations are not prohibited hereby);


(h)      other Indebtedness not otherwise permitted by Section 7.4 not exceeding
One Million Dollars ($1,000,000) in the aggregate outstanding at any time; and


(i)      extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.


“Permitted Liens” are:


(a)      (i) Liens existing on the Effective Date and shown on Schedule 7.5 or
(ii) Liens arising under this Agreement and the other Loan Documents;


(b)      Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;


(c)      purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Million Dollars ($1,000,000) in the aggregate amount outstanding, or (ii)
existing on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;


(d)      Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;


(e)      Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);


(f)      Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;


(g)      leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non- exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting HSBC a security interest
therein;
 
9

--------------------------------------------------------------------------------

 
(h)      licenses of Intellectual Property granted to third parties in the
ordinary course of business; and


(i)      Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7.


“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.


“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.


“Regulatory Change” means, with respect to HSBC, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including HSBC, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.


“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by HSBC by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.


“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.


“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the HSBC’s right to sell any Collateral.


“Revolving Line” is an Advance or Advances in an aggregate principal amount up
to Thirty Million Dollars ($30,000,000.00).


“Revolving Line Maturity Date” is April 5, 2017.


“Revolving Note” means a Promissory Note in substantially the form of Exhibit A.


“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.


“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
10

--------------------------------------------------------------------------------

 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to HSBC (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
HSBC entered into between HSBC and the other creditor), on terms acceptable to
HSBC.


“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.


“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.


“Trading with the Enemy Act” means the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.


“Transfer” is defined in Section 7.1.


“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required To Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be renewed,
extended, amended or replaced from time to time.


2      LOAN AND TERMS OF PAYMENT


2.1      Promise to Pay. Borrower hereby unconditionally promises to pay HSBC
the outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.


2.1.1      Revolving Advances.


(a)      Availability. Subject to the terms and conditions of this Agreement,
HSBC shall make Advances not exceeding the Availability Amount. Amounts borrowed
hereunder may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.


(b)      Termination; Repayment. The Revolving Line terminates on the Revolving
Line Maturity Date, when the principal amount of all Advances, the accrued and
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.


2.1.2      [Intentionally Omitted].


2.1.3      General Provisions Relating to the Advances. Each Advance shall, at
Borrower’s option in accordance with the terms of this Agreement, be either in
the form of a Base Rate Advance or a LIBOR Rate Advance; provided, that in no
event shall there be outstanding more than three LIBOR Rate Advances at any
time. Borrower shall pay interest accrued on the Advances at the rates and in
the manner set forth in Section 2.3.


2.2      Overadvances. If, at any time, the outstanding principal amount of all
Advances exceeds the Revolving Line, Borrower shall immediately pay to HSBC in
cash such excess.


2.3      Payment of Interest on the Credit Extensions.
 
11

--------------------------------------------------------------------------------

 
(a)      Computation of Interest. Interest on the Credit Extensions and all fees
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on any Credit Extension, the date of the making of such
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.


(b)      Interest; Payment. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a rate per annum equal to (i) for Base Rate Advances, the Base
Rate minus the applicable Base Rate Margin and (ii) for LIBOR Rate Advances, the
LIBOR Rate plus the applicable LIBOR Rate Margin. Pursuant to the terms hereof,
interest on each Advance shall be paid in arrears on each Interest Payment Date.
Interest shall also be paid on the date of any prepayment of any Advance
pursuant to this Agreement for the portion of any Advance so prepaid and upon
payment (including prepayment) in full thereof. All accrued and unpaid interest
on the Advances shall be due and payable on the Revolving Line Maturity Date.


(c)      Default Rate. Upon the occurrence and during the continuance of an
Event of Default, Obligations shall bear interest at a rate 2% above the rate
that would otherwise be applicable thereto (the “Default Rate”). Payment or
acceptance of the increased interest provided in this Section 2.3(c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of HSBC.


(d)      Debit of Accounts. HSBC may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes HSBC when due. These debits shall not constitute
a set-off.


2.4      Fees. Borrower shall pay to HSBC:


(a)      Commitment Fee. A fully earned, non-refundable commitment fee equal to
0.175% of the Revolving Line, on the Effective Date; and


(b)      HSBC Expenses. All HSBC Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.


(c)      Sweep Fees. Borrower agrees to pay HSBC's fees for the sweep service
described in Sections 2.5(b) and 3.5(b) in an amount equal to $150 per month and
authorizes the Bank to deduct the fees from the Designated Deposit Account or
any other account of Borrower maintained at HSBC.


2.5      Payments; Application of Payments.


(a)      All payments (including prepayments) to be made by Borrower under any
Loan Document shall be made in immediately available funds in Dollars, without
setoff or counterclaim, before 1:00 PM (New York time) on the date when due to
HSBC at the Payment Office. Payments of principal and/or interest received after
1:00 PM (New York time) are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment shall be due the next Business Day, and additional fees or
interest, as applicable, shall continue to accrue until paid; provided, that
with respect to LIBOR Rate Advances, if extending such payment would cause the
last day of the applicable Interest Period to be extended into the next calendar
month, then the due date for such payment shall be the immediately preceding
Business Day.


(b)      If on any Business Day, there are excess funds in the Designated
Deposit Account after covering the presentment amounts made against the
Disbursement Account and maintaining the Imprest Balance, HSBC is authorized, at
its discretion, to repay any outstanding balance of the Advances. Amounts to be
applied pursuant to this Section 2.5(b) to the prepayment of Advances shall be
applied, as applicable, first to reduce outstanding Base Rate Advances.  If the
amount of any prepayment of Advances under this Section 2.5(b) shall be in
excess of the amount of the Base Rate Advances at the time outstanding (an
“Excess Amount”), only the portion of the amount of such prepayment as is equal
to the amount of such outstanding Base Rate Advances shall be immediately
prepaid and, at the election of the Borrower, the Excess Amount shall be either
(A) deposited in the Designated Deposit Account and applied to the prepayment of
LIBOR Rate Advances on the last day of the then next-expiring Interest Period
for the applicable LIBOR Rate Advances, as the case may be or (B) applied to the
immediate repayment of LIBOR Rate Advances (first to the LIBOR Rate Advances
with the next expiring Interest Periods), together with any amounts owing to
HSBC under Section 3.5(j).


12

--------------------------------------------------------------------------------

 
(c)      HSBC shall apply the whole or any part of collected funds against the
Revolving Line and other Obligations or credit such collected funds to a
depository account of Borrower with HSBC (or an account maintained by an
Affiliate of HSBC), the order and method of such application to be in the sole
discretion of HSBC. Borrower shall have no right to specify the order or the
accounts to which HSBC shall allocate or apply any payments required to be made
by Borrower to HSBC or otherwise received by HSBC under this Agreement when any
such allocation or application is not specified elsewhere in this Agreement.


3      CONDITIONS OF LOANS


3.1      Conditions Precedent to Initial Credit Extension. HSBC’s obligation to
make the initial Credit Extension is subject to the condition precedent that
HSBC shall have received, in form and substance satisfactory to HSBC in its sole
discretion, such documents, and completion of such other matters, as HSBC may
reasonably deem necessary or appropriate, including, without limitation:


(a)      duly executed original signatures to the Loan Documents;


(b)      Borrower’s Operating Documents and a good standing certificate of
Borrower certified by the Secretary of State of the State of Connecticut as of a
date no earlier than thirty (30) days prior to the Effective Date;


(c)      duly executed original signatures to the completed Borrowing
Resolutions for Borrower;


(d)      duly executed original signature to a payoff letter from Wells Fargo
Bank, N.A.;


(e)      evidence that (i) the Liens securing Indebtedness owed by Borrower to
Wells Fargo Bank, N.A. will be terminated prior to or concurrent with the
initial Credit Extension and (ii) the documents and/or filings evidencing the
perfection of such Liens, including without limitation any financing statements
and/or control agreements, have or will, concurrently with the initial Credit
Extension, be terminated;


(f)      certified copies, dated as of a recent date, of bankruptcy, judgment
and lien searches, as HSBC shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens and judgments
indicated in any such search results either constitute Permitted Liens or have
been or, in connection with the initial Credit Extension, will be terminated or
released;


(g)      the Perfection Certificate(s) of Borrower, together with the duly
executed original signature thereto;


(h)      a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signature thereto;


(i)      the duly executed original signatures to the Pledge Agreement, together
with stock certificates and related stock powers;


(j)      evidence satisfactory to HSBC that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of HSBC;


13

--------------------------------------------------------------------------------

 
(k)      payment of the fees and HSBC Expenses then due as specified in Section
2.4 hereof; and


(l)      receipt all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.


3.2      Conditions Precedent to all Credit Extensions. HSBC’s obligations to
make each Credit Extension, including the initial Credit Extension,
is subject to the following conditions precedent:


(a)      except as otherwise provided in Section 3.5(b), timely receipt of an
executed Notice of Borrowing;


(b)      the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Notice of
Borrowing and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and


(c)      in HSBC’s sole discretion, there has not been a Material Adverse
Change.


3.3      Post-Closing Conditions.  Within 90 days after the Effective Date, HSBC
shall have received, in form and substance satisfactory to HSBC:


(a)      Stock certificates and related stock powers evidencing 65% of the
shares owned by the Borrower in Acme United Limited and Acme United (Asia
Pacific) Limited.


(b)      (x) A loss payable endorsement to the Borrower’s property insurance
policy (or policies), naming Agent as a lender loss payee under such policy or
policies and (y) an additional insured endorsement to the Borrower’s liability
insurance policy or policies (or evidence of inapplicability of same).


3.4      Covenant to Deliver. Except as otherwise provided in Section 3.3,
Borrower agrees to deliver to HSBC each item required to be delivered to HSBC
under this Agreement as a condition precedent to any Credit Extension. Borrower
expressly agrees that a Credit Extension made prior to the receipt by HSBC of
any such item shall not constitute a waiver by HSBC of Borrower’s obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in HSBC’s sole discretion.


3.5      Procedures for Borrowing.


(a)      Subject to Section 3.5(b) and to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
each Advance shall be made upon Borrower’s irrevocable written notice delivered
to HSBC in the form of a Notice of Borrowing, each executed by a Responsible
Officer of Borrower or his or her designee or without instructions if the
Advances are necessary to meet Obligations which have become due. HSBC may rely
on any telephone notice given by a person whom HSBC believes is a Responsible
Officer or designee. Borrower will indemnify HSBC for any loss HSBC suffers due
to such reliance.


14

--------------------------------------------------------------------------------

 
(b)       Notwithstanding the foregoing, HSBC shall monitor daily balances in
the Designated Deposit Account and presentment amounts for disbursement account
number 797046844 maintained at HSBC (the “Disbursement Account”). If HSBC
determines that funds in the Designated Deposit Account are insufficient to pay
the amount of the items presented for that day in the Disbursement Account and
to maintain the Imprest Balance in the Designated Deposit Account, Borrower
shall be deemed to have made a request for an Advance to be maintained as a Base
Rate Advance as of such date in the amount of such shortfall, such Advance to be
deposited in the Designated Deposit Account or the Disbursement Account, as
appropriate. In addition, any amount required to be paid as interest hereunder,
or as fees or other charges under this Agreement or any other agreement with
HSBC, or with respect to any other Obligation, which shall become due, shall be
deemed a request for an Advance to be maintained as a Base Rate Advance as of
the date such payment is due, in the amount required to pay in full such
interest, fee, charge or Obligation under this Agreement, or any other agreement
with HSBC and such request shall be irrevocable.


(c)      Excluding Advances that have been deemed to have been requested under
Section 3.5(b) (which shall not require the delivery of a Notice of Borrowing),
each Notice of Borrowing must be received by HSBC prior to 11:00 AM (New York
time), on the requested Funding Date, specifying: (1) the amount of the Advance
which, for LIBOR Rate Advances, shall be in a minimum amount of $500,000 and in
integral multiples of $100,000 in excess thereof; (2) the requested Funding
Date; (3) if the Advance shall be transferred to the Designated Deposit Account
or to another account set forth in the Notice of Borrowing, and (4) whether the
Advance is to be comprised of LIBOR Rate Advances or Base Rate Advances.
Interest Periods for LIBOR Rate Advances shall be for one month. No LIBOR Rate
Advance shall be made available to Borrower during the continuance of a Default
or an Event of Default. After giving effect to each such borrowing, there shall
not be outstanding more than three (3) LIBOR Rate Advances, in the aggregate at
any time. HSBC shall provide Borrower with a quote of the actual interest rate
available for the LIBOR Rate Advance requested by Borrower, which quote shall be
given on the day such LIBOR Rate Advance is requested and such quote shall be
effective from the day provided by HSBC until one (1) Business Day thereafter.


(d)      Except as provided in sub-clause (b) of this Section 3.5, the proceeds
of all such Advances will then be made available to Borrower on the Funding Date
by HSBC by transfer to the Designated Deposit Account and, subsequently, by wire
transfer to such other account as Borrower may instruct in the Notice of
Borrowing.


(e)      Notwithstanding anything to the contrary contained herein, HSBC shall
not be required to purchase United States Dollar deposits in the London
interbank market or other applicable LIBOR Rate market to fund any LIBOR Rate
Advances, but the provisions hereof shall be deemed to apply as if HSBC had
purchased such deposits to fund the LIBOR Rate Advances.


(f)      Each Interest Period of a LIBOR Rate Advance shall commence on the date
such LIBOR Rate Advance is made and shall be for a period of one-month, provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the Revolving Line Maturity Date.


(g)      Provided that no Event of Default shall have occurred and be
continuing, Borrower, may, on the last Business Day of the then current Interest
Period applicable to any outstanding LIBOR Rate Advance, or on any Business Day
with respect to Base Rate Advances, convert any such advance into an advance of
another type in the same aggregate principal amount provided that any conversion
of a LIBOR Rate Advance shall be made only on the last Business Day of the then
current Interest Period applicable to such LIBOR Rate Advance. If Borrower
desires to convert an advance, Borrower shall give HSBC a Notice of Conversion
by no later than 11:00 AM (New York time) (i) on the day which such conversion
is to occur with respect to a conversion from a Base Rate Advance to a LIBOR
Rate Advance, or (ii) on the day which such conversion is to occur with respect
to a conversion from a LIBOR Rate Advance to a Base Rate Advance, specifying, in
each case, the date of such conversion and the loans to be converted.


(h)      At its option and upon written notice given prior to 11:00 AM (New York
time) on the date of such prepayment, Borrower may prepay the LIBOR Rate
Advances in whole at any time or in part from time to time, together with
amounts which may be owed to HSBC pursuant to Section 3.5(i)), and with accrued
interest on the principal being prepaid to the date of such repayment. Borrower
shall specify the date of prepayment of LIBOR Rate Advances and the amount of
such prepayment. In the event that any prepayment of a LIBOR Rate Advance is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, Borrower shall indemnify HSBC
therefor in accordance with Section 3.5(i).


15

--------------------------------------------------------------------------------

 
(i)      Borrower shall indemnify HSBC and hold HSBC harmless from and against
any and all losses or expenses that HSBC may sustain or incur as a consequence
of any prepayment, conversion of or any default by Borrower in the payment of
the principal of or interest on any LIBOR Rate Advance or failure by Borrower to
complete a borrowing of, a prepayment of or conversion of or to a LIBOR Rate
Advance after notice thereof has been given, including, but not limited to, any
interest payable by HSBC to lenders of funds obtained by it in order to make or
maintain its LIBOR Rate Advance hereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by HSBC to Borrower
shall be conclusive absent manifest error.


(j)      Notwithstanding any other provision hereof, if any Requirement of Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for HSBC (for purposes of this
Section 3.5(j), “HSBC” shall include the office or branch where HSBC or any
corporation or bank controlling HSBC makes or maintains any LIBOR Rate Advances)
to make or maintain its LIBOR Rate Advances, the obligation of HSBC to make
LIBOR Rate Advances hereunder shall forthwith be cancelled and Borrower shall,
if any affected LIBOR Rate Advances are then outstanding, promptly upon request
from HSBC, either pay all such affected LIBOR Rate Advances or convert such
affected LIBOR Rate Advances into Base Rate Advances. If any such payment or
conversion of any LIBOR Rate Advances is made on a day that is not the last day
of the Interest Period applicable to such LIBOR Rate Advances, Borrower shall
pay HSBC, upon HSBC’s request, such amount or amounts as may be necessary to
compensate HSBC for any loss or expense sustained or incurred by HSBC in respect
of such LIBOR Rate Advance as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by HSBC to lenders of
funds obtained by HSBC in order to make or maintain such LIBOR Rate Advance.  A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by HSBC to Borrower shall be conclusive absent manifest
error.


3.6      Additional Provisions Governing LIBOR Rate Advances. Notwithstanding
any other provision of this Agreement to the contrary, the following provisions
shall govern with respect to LIBOR Rate Advances as to the matters covered:


(a)      Increased Costs. In the event that any applicable law, treaty or
governmental regulation, or any change therein or in the interpretation or
application thereof, or compliance by HSBC (for purposes of this Section 3.6(a),
references to HSBC shall also include any corporation or bank controlling HSBC)
and the office or branch where HSBC makes or maintains any LIBOR Rate Advances
with any request or directive (whether or not having the force of law) from any
central bank or other financial, monetary or other authority, shall:


(i)      subject HSBC to any tax of any kind whatsoever with respect to this
Agreement or any other Loan Document or change the basis of taxation of payments
to HSBC of principal, fees, interest or any other amount payable hereunder or
under any other Loan Documents (except for changes in the rate of tax on the
overall net income of HSBC by the jurisdiction in which it maintains its
principal office);


(ii)      impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
HSBC, including (without limitation) pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or


(iii)      impose on HSBC or the London interbank LIBOR Rate market any other
condition with respect to this Agreement or any other Loan Document;


and the result of any of the foregoing is to increase the cost to HSBC of
making, renewing or maintaining its Advances hereunder by an amount that HSBC
reasonably deems to be material or to reduce the amount of any payment (whether
of principal, interest or otherwise) in respect of any of the Advances by an
amount that HSBC reasonably deems to be material, then, in any case Borrower
shall promptly pay HSBC, upon its demand, such additional amount as will
compensate HSBC for such additional cost or such reduction, as the case may be,
provided that the foregoing shall not apply to increased costs which are
reflected in the Adjusted LIBO Rate. HSBC shall certify the amount of such
additional cost or reduced amount to Borrower, and such certification shall be
conclusive absent manifest error.


16

--------------------------------------------------------------------------------

 
(b)      Basis For Determining Interest Rate Inadequate or Unfair. In the event
that HSBC shall have determined that:


(i)      reasonable means do not exist for ascertaining the Adjusted LIBO Rate
applicable pursuant to Section 3.5 for any Interest Period; or


(ii)      Dollar deposits in the relevant amount and for the relevant maturity
are not available in the London interbank LIBOR Rate market, with respect to an
outstanding LIBOR Rate Advance, a proposed LIBOR Rate Advance, or a proposed
conversion of a Base Rate Advance into a LIBOR Rate Advance,


then HSBC shall give Borrower prompt written, telephonic or telegraphic notice
of such determination. If such notice is given, (i) any such requested LIBOR
Rate Advance shall be made as a Base Rate Advance, unless Borrower shall notify
HSBC no later than 10:00 AM (New York time) two (2) Business Days prior to the
date of such proposed borrowing, that its request for such borrowing shall be
cancelled or made as an unaffected type of LIBOR Rate Advance, (ii) any Base
Rate Advance or LIBOR Rate Advance which was to have been converted to an
affected type of LIBOR Rate Advance shall be continued as or converted into a
Base Rate Advance, or, if Borrower shall notify HSBC, no later than 10:00 AM
(New York time) two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of LIBOR Rate Advance, and (iii) any
outstanding affected LIBOR Rate Advances shall be converted into a Base Rate
Advance, or, if Borrower shall notify HSBC, no later than 10:00 AM (New York
time) two (2) Business Days prior to the last Business Day of the then current
Interest Period applicable to such affected LIBOR Rate Advance, shall be
converted into an unaffected type of LIBOR Rate Advance, on the last Business
Day of the then current Interest Period for such affected LIBOR Rate Advance.
Until such notice has been withdrawn, HSBC shall have no obligation to make an
affected type of LIBOR Rate Advance or maintain outstanding affected LIBOR Rate
Advances and Borrower shall have no right to convert a Base Rate Advance or an
unaffected type of LIBOR Rate Advance into an affected type of LIBOR Rate
Advance.


(c)      Capital Adequacy.


(i)      In the event that HSBC shall have determined that any applicable law,
rule, regulation or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by HSBC (for purposes of
this Section 3.6(c), references to HSBC shall also include any corporation or
bank controlling HSBC) and the office or branch where HSBC makes or maintains
any LIBOR Rate Advances with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on HSBC’s capital as a consequence of its obligations hereunder to a level below
that which HSBC could have achieved but for such adoption, change or compliance
(taking into consideration HSBC’s policies with respect to capital adequacy) by
an amount reasonably deemed by HSBC to be material, then, from time to time,
Borrower shall pay upon demand to HSBC such additional amount or amounts as will
compensate HSBC for such reduction. In determining such amount or amounts, HSBC
may use any reasonable averaging or attribution methods. The protection of this
Section 3.6(c) shall be available to HSBC regardless of any possible contention
of invalidity or inapplicability with respect to the applicable law, regulation
or condition.


(ii)      A certificate of HSBC setting forth such amount or amounts as shall be
necessary to compensate it with respect to Section 3.6(c)(i) when delivered to
Borrower shall be conclusive absent manifest error.
 
17

--------------------------------------------------------------------------------

 
4      CREATION OF SECURITY INTEREST


4.1      Grant of Security Interest. Borrower hereby grants to HSBC, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in and to, and pledges to HSBC, all of the Collateral,
wherever located, whether now owned or existing or hereafter acquired or
arising, and all proceeds and products thereof.


4.2      Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that may have superior priority to HSBC’s Lien
under this Agreement). If Borrower shall acquire a commercial tort claim,
Borrower shall promptly notify HSBC in a writing signed by Borrower of the
general details thereof and grant to HSBC in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to HSBC.


If this Agreement is terminated, HSBC’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as HSBC’s obligation to make Credit Extensions has terminated, HSBC shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.


4.3      Authorization to File Financing Statements. Borrower hereby authorizes
HSBC to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect HSBC’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of HSBC
under the Code. Such financing statements may indicate the Collateral as “all
assets of the Debtor” or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in HSBC’s discretion.


5      REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants as follows:


5.1      Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to HSBC a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to HSBC that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify HSBC of such occurrence and provide
HSBC with Borrower’s organizational identification number.


The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect, or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.


18

--------------------------------------------------------------------------------

 
5.2      Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with HSBC, the deposit
accounts, if any, described in the Perfection Certificate delivered to HSBC in
connection herewith, or of which Borrower has given HSBC notice and taken such
actions as are necessary to give HSBC a perfected security interest therein.


The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.


Borrower is not a party to, nor is it bound by, any Restricted License.


5.3      Environmental Compliance. Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims are not reasonably likely to result in a Material
Adverse Change.


5.4      Litigation.  There are no actions, or proceedings to the knowledge of
the Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues, and not otherwise
disclosed in the Borrower’s public filings with the SEC, that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, are reasonably likely to result in a
Material Adverse Change.


5.5      Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to HSBC fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
adverse change in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to HSBC.


5.6      Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.


5.7      Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business. None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally. Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.


19

--------------------------------------------------------------------------------

 
5.8      Subsidiaries; Investments. Borrower does not have any Subsidiaries or
own any stock, partnership interest or other equity securities except as set
forth in item 18 of the Perfection Certificate.


5.9      Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower. Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies HSBC in writing of the commencement of, and any material development
in, the proceedings, (c) takes proper reserves, and (d) posts bonds or takes any
other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Borrower is unaware of any claims or adjustments
proposed for any of Borrower's prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.


5.10      Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely for commercial purposes as follows: for general corporate
purposes, including working capital needs of the Borrower and its Subsidiaries
(including repayment of such Subsidiaries’ debts), capital expenditures,
acquisitions, and for stock repurchases and dividend payments by the Borrower,
in each case, to the extent permitted by this Agreement.


5.11      Anti-Terrorism; Trading with the Enemy.  Neither Borrower nor any
Subsidiary of Borrower is in violation of any Anti-Terrorism Law or engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law. Neither Borrower nor any Subsidiary of
Borrower, or, to Borrowers’ knowledge, their respective agents acting or
benefiting in any capacity in connection with the Advances or other transactions
hereunder, is any of the following (each a “Blocked Person”): (i)a Person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224; a Person owned or controlled by, or acting for or on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224; a Person or entity with which
any Lender is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224; a Person or entity that is named as a “specially designated national”
on the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or a Person or entity who
is affiliated or associated with a Person or entity listed above. Neither any
Borrower or, to the knowledge of any Borrower, any of its agents acting in any
capacity in connection with the Advances or other transactions hereunder (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224. Neither
Borrower has engaged, nor does it intend to engage, in any business or activity
prohibited by the Trading with the Enemy Act.


5.12      Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to HSBC, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
HSBC, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by HSBC that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).


20

--------------------------------------------------------------------------------

 
6      AFFIRMATIVE COVENANTS


Borrower shall do all of the following:


6.1      Government Compliance. Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations. Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject, noncompliance
with which could have a material adverse effect on Borrower’s business.


6.2      Financial Statements, Reports, Certificates. Deliver to HSBC:
 
(a)      Intentionally Omitted;
 
(b)      Quarterly Financial Statements. As soon as available, but no later than
forty-five (45) days after the last day of each fiscal, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such fiscal quarter certified by a Responsible Officer and in a
form acceptable to HSBC (the “Quarterly Financial Statements”);


(c)      Quarterly Compliance Certificate. Within forty-five (45) days after the
last day of each fiscal quarter and together with the Quarterly Financial
Statements, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such fiscal quarter, Borrower was in
full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as HSBC shall reasonably
request;


(d)      Annual Audited Financial Statements. As soon as available, but no later
than ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to HSBC in its
reasonable discretion;


(e)      Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt;


(f)      SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address. As to any information contained in the
materials furnished pursuant to this clause (f), Borrower shall not be required
separately to furnish such information under clauses (b), (c) and (e), but the
foregoing shall not be in derogation of the obligation of Borrower to furnish
the information and materials described in such clauses (b), (c) and (e) at the
times specified therein.


(g)      Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries that could
reasonably be expected to cause a Material Adverse Change with respect to
Borrower or any of its Subsidiaries;


(h)      [Intentionally Omitted]; and
 
21

--------------------------------------------------------------------------------

 
(i)      Other Financial Information. Budgets, sales projections, operating
plans and other financial information reasonably requested by HSBC.


6.3      Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date.


6.4      Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to HSBC, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.




In the event any payments are received by HSBC from Borrower pursuant to this
Agreement, such payments will be made subject to applicable withholding for any
taxes, levies, fees, deductions, withholding, restrictions or conditions of any
nature whatsoever. Notwithstanding the foregoing, if at any time any
Governmental Authority, applicable law, regulation or international agreement
requires Borrower to make any such deduction or withholding from any such
payment or other sum payment hereunder to HSBC, the amount due from Borrower
with respect to such payment or other sum payable hereunder will be increased to
the extent necessary to ensure that, after the making of such required deduction
or withholding, HSBC receives a net sum equal to the sum which it would have
received had no deductions or withholding been required, and Borrower shall pay
the full amount deducted or withheld to the relevant Governmental Authority.
Borrower will, upon request, furnish HSBC with proof satisfactory to HSBC
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate proceedings
and as to which payment in full is bonded or reserved against by Borrower. The
agreements and obligations of Borrower contained in this provision shall survive
the termination of this Agreement.


6.5      Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
HSBC may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to HSBC. All property policies
shall have a lender’s loss payable endorsement showing HSBC as the sole lender
loss payee and waive subrogation against HSBC. All liability policies shall
show, or have endorsements showing, HSBC as an additional insured. All policies
(or the loss payable and additional insured endorsements) shall provide that the
insurer shall give HSBC at least twenty (20) days notice before canceling,
amending, or declining to renew its policy. At HSBC’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Except as otherwise provided in this Section 6.5, proceeds payable under any
policy shall, at HSBC’s option, be payable to HSBC on account of the
Obligations. Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of (i) applying
the proceeds of any casualty policy up to Five Hundred Thousand Dollars
($500,000) for all losses under all casualty policies in any one year, as it
determines in its discretion and (ii) applying the proceeds of any casualty
policy in excess of Five Hundred Thousand Dollars ($500,000) for all losses
under all casualty policies in any one year, toward the replacement or repair of
destroyed or damaged property; provided that any such replaced or repaired
property shall be deemed Collateral in which HSBC has been granted a first
priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of HSBC, be payable to HSBC on account of the
Obligations. If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and HSBC, HSBC may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies HSBC deems prudent.


6.6      Operating Accounts.  Maintain its primary depository account and cash
management account with HSBC.
 
22

--------------------------------------------------------------------------------

 
6.7      Financial Covenants. Maintain as of the last day of each quarter,
unless otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries


(a)      Debt/Net Worth Ratio. A ratio of Total Liabilities less Subordinated
Debt to Tangible Net Worth of not more than 1.75 to 1.0.


(b)      Tangible Net Worth. A Tangible Net Worth of at least $18,000,000.


(c)      Fixed Charge Coverage Ratio. Measured as of the end of each fiscal
quarter for the four (4) fiscal quarter period then-ended, a Fixed Charge
Coverage Ratio of at least 1.1 to 1.0.


(d)      Definitions. As used in this Section 6.7 or elsewhere in this
Agreement, the following capitalized terms have the following meanings:


“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.


“Fixed Charge Coverage Ratio” means, for any period, the ratio of (x) EBITDA
minus capital expenditures (net of amounts financed by third parties) to (y) the
sum of (i) Interest Expense, plus (ii) income tax expense plus (iii) all
dividends and distributions actually paid in such period, plus (iv) all
scheduled payments of principal with respect to Indebtedness.


“Interest Expense” means for any period, interest expense (whether cash or
non-cash) determined in accordance with GAAP for the relevant period ending on
such date, including, in any event, interest expense with respect to any Loan
and other Indebtedness of Borrower and its Subsidiaries, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).


“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.


“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries, including any tax receivables, minus (a) any amounts
attributable to (i) goodwill, (ii) intangible items including unamortized debt
discount and expense, Patents, Trademarks, Copyrights, and research and
development expenses except prepaid expenses, (iii) notes, accounts receivable
and other obligations owing to Borrower from its officers or other Affiliates,
and (iv) reserves not already deducted from assets, minus (b) Total Liabilities
plus Subordinated Debt.


“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet.
 
6.8      [Intentionally Omitted].


6.9      Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to HSBC, without expense to HSBC,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that HSBC may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against HSBC with
respect to any Collateral or relating to Borrower.


6.10      Access to Collateral; Books and Records. Allow HSBC, or its agents, at
reasonable times, on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books. The foregoing inspections and
audits shall be at Borrower’s expense.


23

--------------------------------------------------------------------------------

 
6.11      Formation or Acquisition of Subsidiaries. At the time that Borrower
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Effective Date, Borrower shall (a) in the case of a
Domestic Subsidiary cause such new Domestic Subsidiary to provide to HSBC either
a joinder to the Loan Agreement to cause such Domestic Subsidiary to become a
co-borrower hereunder or an executed Guaranty to cause such Domestic Subsidiary
to become a Guarantor hereunder, together with such appropriate financing
statements and/or Control Agreements, all in form and substance satisfactory to
HSBC (including being sufficient to grant HSBC a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired Domestic
Subsidiary), (b) in case of a direct Subsidiary, provide to HSBC appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary (to the extent permitted),
in form and substance satisfactory to HSBC, and (c) provide to HSBC all other
documentation in form and substance satisfactory to HSBC, including one or more
opinions of counsel satisfactory to HSBC, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 6.11 shall be a Loan Document.


6.12      Environmental Compliance. Comply in all respects with all
Environmental Laws, except if such failure to comply could not reasonably be
expected to result in an Material Adverse Change. Not suffer, cause or permit
any disposal of Hazardous Materials at any property owned, leased or operated by
Borrower or any Subsidiary except in accordance with applicable Environmental
Laws. Promptly notify Lender in the event of the disposal of any Hazardous
Materials in violation of any Environmental Law at any property owned, leased or
operated by Borrower or any of its Subsidiaries, or in the event of any release,
or threatened release, of a Hazardous Materials in violation of any
Environmental Law from any such property, in each case, if such violation could
reasonably be expected to result in an Material Adverse Change. Deliver promptly
to Lender copies of any documents received from the United States Environmental
Protection Agency or any state, provincial, county or municipal environmental or
health agency concerning a violation or alleged violation by Borrower or any
Subsidiary of any Environmental Law that could reasonably be expected to result
in an Material Adverse Change.


6.13      Further Assurances. Execute any further instruments and take further
action as HSBC reasonably requests to perfect or continue HSBC’s Lien in the
Collateral or to effect the purposes of this Agreement.  Deliver to HSBC, within
five (5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.


7      NEGATIVE COVENANTS


Borrower shall not do any of the following without HSBC’s prior written consent:


7.1      Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and investments permitted by
Section 7.7(b); and (d) other sales in an aggregate not to exceed One Million
Dollars ($1,000,000) in any fiscal year.


7.2      Changes in Business, Control, or Business Locations.


(a)      Engage in or permit any of its Subsidiaries to engage in any business
that is materially different from the businesses currently engaged in by
Borrower and such Subsidiary, as applicable, or reasonably related thereto; (b)
liquidate or dissolve; or (c) permit or suffer any Change in Control.
 
24

--------------------------------------------------------------------------------

 
Borrower shall not, without at least thirty (30) days prior written notice to
HSBC: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Million
Dollars ($1,000,000) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of One
Million Dollars ($1,000,000) to a bailee at a location other than to a bailee
and at a location already disclosed in the Perfection Certificate, (2) change
its jurisdiction of organization, (3) change its organizational structure or
type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.


7.3      Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person except where (I) if the total
consideration including cash and the value of any non-cash consideration, for
all such transactions does not in the aggregate exceed Two Million Dollars
($2,000,000) in any fiscal year of Borrower (a) no Event of Default has occurred
and is continuing or would exist after giving effect to the transactions; (b)
Borrower is the surviving legal entity; and (c) immediately after giving effect
to such acquisition Borrower’s unrestricted cash and Cash Equivalents plus the
Committed Availability is at least Two Million Five Hundred Thousand Dollars
($2,500,000); or (II) if the total consideration including cash and the value of
any non-cash consideration, for all such transactions in the aggregate exceeds
Two Million Dollars ($2,000,000) in any fiscal year of Borrower (a) HSBC shall
have consented to such transaction in its sole and absolute discretion; (b) no
Event of Default has occurred and is continuing or would exist after giving
effect to the transactions; (c) Borrower is the surviving legal entity; (d)
immediately after giving effect to such acquisition Borrower’s unrestricted cash
and Cash Equivalents plus the Committed Availability is at least Two Million
Five Hundred Thousand Dollars ($2,500,000); and (e) no later than thirty (30)
days prior to the closing of such acquisition, Borrower has delivered to HSBC a
Compliance Certificate demonstrating that after giving effect to such
acquisition Borrower will be in compliance with all covenants on a pro forma
basis after giving effect to such acquisition. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.


7.4      Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness; provided
that prior to incurring any Subordinated Debt after the Effective Date, Borrower
shall deliver to HSBC a Compliance Certificate demonstrating that after giving
effect to such incurrence of Subordinated Debt, Borrower will be in compliance
with all covenants in this Agreement on a pro forma basis after giving effect to
such incurrence.


7.5      Encumbrance. Create, incur, allow, or suffer any Lien on any of the
Collateral other than Permitted Liens.


7.6      Maintenance of Collateral Accounts. Maintain any Collateral Account
unless HSBC has a first priority perfected security interest in such Collateral
Account pursuant to a Control Agreement.


7.7      Distributions; Investments.


(a)      Pay any dividends or make any distribution or payment or redeem, retire
or purchase any capital stock; provided that Borrower may pay dividends or make
any distribution or payment or redeem, retire or purchase any capital stock, so
long as after giving effect to such repurchase no Default or Event of Default
has occurred and is continuing and Borrower will be in compliance with all
covenants on a pro forma basis after giving effect to such repurchase; provided
further that Borrower may only repurchase up to $2,000,000 of its common stock
in any fiscal year, and only so long as after giving effect to such repurchase
no Default or Event of Default has occurred and is continuing and Borrower will
be in compliance with all covenants on a pro forma basis after giving effect to
such repurchase; or


(b)      directly or indirectly make any investments, loans or advances,
excepting investments, loans and advances to any Subsidiary, suppliers or
vendors in the ordinary course of business, and ordinary course of business
travel and expense advances, to any Person, or permit any of its Subsidiaries to
do so, so long as after giving effect thereto no Default or Event of Default has
occurred and is continuing.
 
25

--------------------------------------------------------------------------------

 
7.8      Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.


7.9      Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to HSBC.


7.10      Anti-Terrorism; Trading with the Enemy. Borrower shall not nor shall
it permit any Subsidiary or agent to: (a) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (b) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order No. 13224; (c) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Executive Order No. 13224, the
PATRIOT Act or any other Anti-Terrorism Law or (d) engage in any business or
activity in violation of the Trading with the Enemy Act. Borrower shall deliver
to HSBC any certification or other evidence requested from time to time by HSBC
in its sole discretion, confirming its compliance with this Section.


7.11      Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.


8      EVENTS OF DEFAULT


Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:


8.1      Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date). During the cure period, the failure to
make or pay any payment specified under clause (a) or (b) hereunder is not an
Event of Default (but no Credit Extension will be made during the cure period);


8.2      Covenant Default.


(a)      Borrower fails or neglects to perform any obligation in Sections 6.2,
6.4, 6.5, 6.6, 6.7, 6.10, or violates any covenant in Section 7; or


(b)      Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof. Cure periods provided under this section shall not apply,
among other things, to financial covenants or any other covenants set forth in
clause (a) above;


26

--------------------------------------------------------------------------------

 
8.3      Material Adverse Change. A Material Adverse Change occurs;


8.4      Attachment; Levy; Restraint on Business.


(a)      (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary) on deposit or otherwise maintained with HSBC or any
HSBC Affiliate, or (ii) a notice of lien or levy is filed against any of
Borrower’s assets by any government agency, and the same under subclauses (i)
and (ii) hereof are not, within sixty (60) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any sixty (60) day
cure period; or


(b)      (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any material part
of its business;


8.5      Insolvency (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);


8.6      Other Agreements. There is, under any agreement to which Borrower or
any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of One Million Dollars ($1,000,000); or (b) any default
by Borrower or Guarantor, the result of which could have a material adverse
effect on Borrower’s or any Guarantor’s business: provided, however, that the
Event of Default under this Section 8.6 caused by the occurrence of a default
under such other agreement shall be cured or waived for purposes of this
Agreement upon HSBC receiving written notice from the party asserting such
default of such cure or waiver of the default under such other agreement, if at
the time of such cure or waiver under such other agreement (x) HSBC has not
declared an Event of Default under this Agreement and/or exercised any rights
with respect thereto; (y) any such cure or waiver does not result in an Event of
Default under any other provision of this Agreement or any Loan Document; and
(z) in connection with any such cure or waiver under such other agreement, the
terms of any agreement with such third party are not modified or amended in any
manner which could in the good faith judgment of HSBC be materially less
advantageous to Borrower or any Guarantor;


8.7      Judgments. One or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Million Dollars ($1,000,000) (not covered by independent third-party insurance
as to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and the same are not, within sixty (60) days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay
(provided that no Credit Extensions will be made prior to the discharge, stay,
or bonding of such judgment, order, or decree);


8.8      Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to HSBC or to induce HSBC to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;


8.9      Subordinated Debt. Any document, instrument, or agreement evidencing
any Subordinated Debt shall for any reason be revoked or invalidated or
otherwise cease to be in full force and effect, any Person shall be in breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any rther liability or obligation thereunder, or the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement;


27

--------------------------------------------------------------------------------

 
8.10      Guaranty. (a) Any guaranty of any Obligations to HSBC terminates or
ceases for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations to
HSBC; (c) any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8
occurs with respect to any Guarantor, (d) the liquidation, winding up, or
termination of existence of any Guarantor; or (e) (i) a material impairment in
the perfection or priority of HSBC’s Lien in the collateral provided by
Guarantor or in the value of such collateral or (ii) a material adverse change
in the general affairs, management, results of operation, condition (financial
or otherwise) or the prospect of repayment of the Obligations occurs with
respect to any Guarantor; or


8.11      HSBC Group. Borrower or any of its Subsidiaries defaults under any
agreement (other than any Loan Document) with HSBC or any of its Affiliates.


8.12      Governmental Approvals.  Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.


9      HSBC’S RIGHTS AND REMEDIES


9.1      Rights and Remedies. While an Event of Default occurs and continues
HSBC may, without notice or demand, do any or all of the following:


(a)      declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by HSBC);


(b)      stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and HSBC;
 
(c)      [Intentionally Omitted];
 
(d)      settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that HSBC considers advisable, notify any
Person owing Borrower money of HSBC’s security interest in such funds, and
verify the amount of such account;


(e)      make any payments and do any acts it considers necessary or reasonable
to protect the Collateral and/or its security interest in the Collateral.
Borrower shall assemble the Collateral if HSBC requests and make it available as
HSBC designates. HSBC may enter premises where the Collateral is located, take
and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest and pay all expenses incurred. Borrower grants HSBC a license
to enter and occupy any of its premises, without charge, to exercise any of
HSBC’s rights or remedies;


(f)      apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) any amount held by HSBC owing to or for the credit or the account
of Borrower;
 
28

--------------------------------------------------------------------------------

 
(g)      ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. HSBC is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with HSBC’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to HSBC’s benefit;


(h)      place a “hold” on any account maintained with HSBC and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;


(i)      demand and receive possession of Borrower’s Books; and


(j)      exercise all rights and remedies available to HSBC under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).


9.2      Power of Attorney. Borrower hereby irrevocably appoints HSBC as its
lawful attorney-in- fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms HSBC determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of HSBC or a third party as the Code permits. Borrower hereby appoints HSBC
as its lawful attorney-in-fact to sign Borrower’s name on any documents
necessary to perfect or continue the perfection of HSBC’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and HSBC is under no further obligation
to make Credit Extensions hereunder. HSBC’s foregoing appointment as Borrower’s
attorney in fact, and all of HSBC’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
HSBC’s obligation to provide Credit Extensions terminates.


9.3      Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, HSBC may obtain such insurance or make such payment, and all amounts
so paid by HSBC are HSBC Expenses and immediately due and payable, bearing
interest at the then highest rate applicable to the Obligations, and secured by
the Collateral. HSBC will make reasonable efforts to provide Borrower with
notice of HSBC obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by HSBC are deemed an agreement to make
similar payments in the future or HSBC’s waiver of any Event of Default.


9.4      Application of Payments and Proceeds Upon Default. If an Event of
Default has occurred and is continuing, HSBC may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as HSBC shall
determine in its sole discretion. Any surplus shall be paid to Borrower or other
Persons legally entitled thereto; Borrower shall remain liable to HSBC for any
deficiency. If HSBC, in its good faith business judgment, directly or indirectly
enters into a deferred payment or other credit transaction with any purchaser at
any sale of Collateral, HSBC shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by HSBC of
cash therefor.


9.5      HSBC’s Liability for Collateral. So long as HSBC complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of HSBC, HSBC shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.


29

--------------------------------------------------------------------------------

 
9.6      No Waiver; Remedies Cumulative. HSBC’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of HSBC
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. HSBC’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. HSBC has all rights and remedies provided under
the Code, by law, or in equity. HSBC’s exercise of one right or remedy is not an
election and shall not preclude HSBC from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and HSBC’s waiver of
any Event of Default is not a continuing waiver. HSBC’s delay in exercising any
remedy is not a waiver, election, or acquiescence.


9.7      Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by HSBC on which Borrower is
liable.


10      NOTICES


All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. HSBC or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.


 

  If to Borrower:    Acme United Corporation
60 Round Hill Road, Fax:
Fairfield, Connecticut 06824
Attn: Chief Financial Officer
Fax: (203) 254-6521
Email: PDriscoll@AcmeUnited.com
                  With a copy to:   Brody Wilkinson PC
2507 Post Road
Southport, Connecticut 06890
Attn: James Rice
Fax: (203) 319-7112
Email: jrice@brodywilk.com
                  If to HSBC:   HSBC Bank USA, National Association
452 Fifth Avenue
New York, New York
Attn: Relationship Manager - Acme United
Fax: (212) 525-2555
Email: john.i.athanasoulias@us.hsbc.com

 
30

--------------------------------------------------------------------------------

 
11      CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
 
This Agreement and the other Loan Documents shall be governed by and construed
in accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. Any judicial proceeding brought
by HSBC against Borrower with respect to any of the Obligations, this Agreement
or any other Loan Document or related agreement may be brought in any court of
competent jurisdiction in the County of New York, State of New York, United
States of America, and, by execution and delivery of this Agreement, Borrower
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts in
connection with any such judicial proceeding brought by HSBC against Borrower,
and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. Borrower hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to Borrower at its
address set forth in Section 10 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America. Nothing herein shall affect the right to serve process
in any manner permitted by law or shall limit the right of HSBC to bring
proceedings against Borrower in the courts of any other jurisdiction. Borrower
waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens. Any judicial proceeding by Borrower
against HSBC involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of New York, State of New York.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
HSBC EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND
ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO
ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


12      GENERAL PROVISIONS


12.1      Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without HSBC’s prior written
consent (which may be granted or withheld in HSBC’s discretion). HSBC has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
HSBC’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.


12.2      Indemnification.


(a)      Borrower shall indemnify HSBC and its officers, directors, Affiliates,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
reasonable fees and disbursements of counsel) which may be imposed on, incurred
by, or asserted against HSBC in any litigation, proceeding or investigation
instituted or conducted by any governmental agency or instrumentality or any
other Person with respect to any aspect of, or any transaction contemplated by,
or referred to in, or any matter related to, this Agreement or the other Loan
Documents, whether or not HSBC is a party thereto, except to the extent that any
of the foregoing is caused by the gross negligence or willful misconduct of the
party being indemnified (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).


(b)      Borrower shall indemnify HSBC and its officers, directors, Affiliates,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
reasonable fees and disbursements of counsel) which may be imposed on, incurred
by, or asserted against HSBC (i) under or on account of Borrower’s violation of
any applicable Environmental Laws, including, without limitation, the assertion
of any Lien thereunder and/or (ii) with respect to any discharge of Hazardous
Materials, the presence of any Hazardous Materials affecting real property owned
or leased by Borrower, whether or not the same originates or emerges from such
real property or any contiguous real estate. Borrower’s obligations under this
sub-section shall arise upon the discovery of the presence of any Hazardous
Material at any real property owned or leased by Borrower, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Materials.


31

--------------------------------------------------------------------------------

 
(c)      Borrower shall indemnify HSBC and hold HSBC harmless from and against
any and all losses or expenses that HSBC may sustain or incur as a consequence
of any prepayment, conversion of or any default by Borrower in the payment of
the principal of or interest on any LIBOR Rate Advance or failure by Borrower to
complete a borrowing of, a prepayment of or conversion of or to a LIBOR Rate
Advance after notice thereof has been given, including, but not limited to, any
interest payable by HSBC to lenders of funds obtained by it in order to make or
maintain its LIBOR Rate Advances hereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by HSBC to Borrower
shall be conclusive absent manifest error.


12.3      Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.


12.4      Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.


12.5      Correction of Loan Documents. HSBC may correct patent errors and fill
in any blanks in the Loan Documents consistent with the agreement of the parties
so long as HSBC provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by both HSBC and Borrower.


12.6      Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.


12.7      Maximum Charges. In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrower, and if the then remaining
excess amount is greater than the previously unpaid principal balance, HSBC
shall promptly refund such excess amount to Borrower and the provisions hereof
shall be deemed amended to provide for such permissible rate.


12.8      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.


12.9      Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 12.2 to indemnify HSBC shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.


32

--------------------------------------------------------------------------------

 
12.10      Confidentiality/Sharing of Information.


(a)      HSBC shall hold all non-public information obtained by Borrower
pursuant to the requirements of this Agreement in accordance with HSBC’s
customary procedures for handling confidential information of this nature;
provided, however, HSBC may disclose such confidential information (i) to its
examiners, affiliates, outside auditors, counsel and other professional
advisors, (ii) to any prospective transferees, and (iii) as required or
requested by any Governmental Authority or pursuant to legal process or
applicable law; provided, further that (x) unless specifically prohibited by
applicable law or court order, HSBC shall use reasonable efforts prior to
disclosure thereof, to notify Borrower of the applicable request for disclosure
of such non-public information (A) by a Governmental Authority (other than any
such request in connection with an examination of the financial condition of
HSBC by such Governmental Authority) or (B) pursuant to legal process and (y) in
no event shall HSBC be obligated to return any materials furnished by Borrower
other than those documents and instruments in possession of HSBC in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated.


(b)      Borrower acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to Borrower or
one or more of its Affiliates (in connection with this Agreement or otherwise)
by HSBC or by one or more Subsidiaries or Affiliates of HSBC and Borrower hereby
authorizes HSBC, following HSBC’s receipt of Borrower’s prior written consent,
to share any information delivered to HSBC by Borrower and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of HSBC to enter
into this Agreement, to any such Subsidiary or Affiliate of HSBC, it being
understood that any such Subsidiary or Affiliate of any Lender receiving such
information shall be bound by the provision of this Section 12.10. Such
authorization shall survive the repayment of the Obligations and the termination
of this Agreement


12.11      Attorneys’ Fees, Costs and Expenses. All costs and expenses may be
charged to the Designated Deposit Account and shall be part of the Obligations,
including, without limitation:


(a)      reasonable attorneys’ fees and disbursements incurred by HSBC, (i) in
all efforts made to enforce payment of any Obligation or effect collection of
any Collateral, or (ii) in connection with the entering into, modification,
amendment and administration of this Agreement or any consents or waivers
hereunder and all related agreements, documents and instruments, or (iii) in
instituting, maintaining, preserving, enforcing and foreclosing on HSBC’s
security interest in or Lien on any of the Collateral, whether through judicial
proceedings or otherwise, or (iv) in defending or prosecuting any actions or
proceedings arising out of or relating to HSBC’s transactions with Borrower, or
(v) in connection with any advice given to HSBC with respect to its rights and
obligations under this Agreement and all related agreements, or (vi) in
connection with the enforcement of this Agreement or any consent or waivers
hereunder and all related agreements, documents and instruments; and


(b)      reasonable fees and disbursements incurred by HSBC in connection with
any appraisals of Inventory or other Collateral, field examinations, collateral
analysis or monitoring or other business analysis conducted by outside Persons
in connection with this Agreement and all related agreements.


12.12      Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.


12.13      Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
 
33

--------------------------------------------------------------------------------

 
12.14      Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.


12.15      Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.


12.16      Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.


12.17      [Intentionally Omitted].


12.18      PATRIOT Act Notice. HSBC hereby notifies Borrower that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the names and
addresses of Borrower and other information that will allow HSBC to identify
Borrower in accordance with the PATRIOT Act.


12.19      Injunctive Relief. Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, any remedy at law may prove to be inadequate relief to
Lenders; therefore, HSBC, if HSBC so requests, shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving that actual damages are not an adequate remedy.


12.20      Consequential Damages. None of HSBC nor any agent or attorney for any
of them, shall be liable to Borrower for indirect, punitive, exemplary,
incidental, special or consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations.


[Signature page follows.]


34

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
BORROWER:
 
ACME UNITED CORPORATION


By  _________________________________________
Name: Walter C. Johnsen
Title: Chairman of the Board and Chief Executive Officer


HSBC:


HSBC Bank USA, National Association


By  _________________________________________ 
Name: _________________________________________
Title: _________________________________________
 

 
35

--------------------------------------------------------------------------------

 
EXHIBIT A


SECURED REVOLVING NOTE


 
$30,000,000
Maturity Date: April 5, 2017





FOR VALUE RECEIVED, ACME UNITED CORPORATION, a Connecticut corporation
(“Borrower”) hereby promises to pay to the order of HSBC Bank, National
Association or the holder (the “Lender”) of this Secured Revolving Note (this
“Revolving Note”) at 452 Fifth Avenue, New York, New York or such other place of
payment as the holder of this Revolving Note may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of Thirty Million Dollars ($30,000,000) or such other principal amount as Lender
has advanced to Borrower, together with interest at a rate as specified in the
Loan Agreement (defined hereafter).


This Revolving Note is the Revolving Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement dated
April 5, 2012, by and between Borrower and Lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Revolving Note.


Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Revolving Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Revolving Note has
been negotiated and delivered to Lender and is payable in the State of New York.
This Revolving Note shall be governed by and construed and enforced in
accordance with, the laws of the State of New York, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.
 


 
BORROWER FOR ITSELF
ACME UNITED CORPORATION
      By:  
Title:

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT


All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:


·
all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (excluding patents,
trademarks, copyrights, but including goodwill, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;



·
any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions.

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C COMPLIANCE
 
CERTIFICATE
 
The undersigned, the [Chief Financial Officer] [Chief Executive Officer] of ACME
UNITED CORPORATION, a Connecticut corporation (the “Borrower”), gives this
certificate to HSBC BANK USA, NATIONAL ASSOCIATION (the “HSBC”), in accordance
with the requirements of Sections 6.2(d) of that certain Loan and Security
Agreement, dated as of April , 2012 (including all annexes, exhibits or
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), by and between Acme United
Corporation, a Connecticut corporation (“Borrower”) and HSBC Bank USA, National
Association (“HSBC”). Capitalized terms used herein without definition are so
used as defined in the Loan Agreement.


1.   No Default or Event of Default has occurred or is continuing, except for
such conditions or events listed on Schedule 1 attached hereto, specifying the
nature and status and period of existence thereof and what action the Borrower
has taken, is taking, or proposes to take with respect thereto.


2.   Borrower is in compliance in all material respects with all
representations, warranties, and covenants set forth in the Loan Agreement and
the other Loan Documents, except as set forth on Schedule 2 attached hereto.
Without limiting the generality of the foregoing, the Borrower is in compliance
with the financial covenants contained in Section 6.7 of the Loan Agreement as
demonstrated by the calculations set forth on Schedule 3 hereof.


 

 
ACME UNITED CORPORATION
        By:       Name:     Title:

 


 

--------------------------------------------------------------------------------

 
EXHIBIT D NOTICE OF
 
BORROWING
 
Reference is made to that certain Loan and Security Agreement, dated as of April
5, 2012 (including all annexes, exhibits or schedules thereto, and as from time
to time amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), by and between Acme United Corporation, a Connecticut
corporation (“Borrower”) and HSBC Bank USA, National Association (“HSBC”).
Capitalized terms used herein without definition are so used as defined in the
Loan Agreement.


Pursuant to Section 3.2 of the Loan Agreement, please take notice that Borrower
requests a Revolving Loan as follows:


Funding Date of Proposed Advance:  _____________________________________ , 200__
 
Amount of Advance: $_____________________
 
The proposed Advance will be [Base Rate Advance][an LIBOR Rate Advance with an
Interest Period of  _].


To induce HSBC to make the requested Advance, Borrower hereby represents and
warrants that all of the conditions contained in Section 3.2 of the Loan
Agreement have been satisfied on and as of the date hereof, and will continue to
be satisfied on and as of the Funding Date of the requested Advance, before and
after giving effect thereto.
 
 

 
ACME UNITED CORPORATION
        By:       Name:     Title:

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E NOTICE OF
 
CONVERSION
 
Reference is made to that certain Loan and Security Agreement, dated as of April
5, 2012 (including all annexes, exhibits or schedules thereto, and as from time
to time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”), by and between Acme United Corporation, a Connecticut corporation
(“Borrower”) and HSBC Bank USA, National Association (“HSBC”). Capitalized terms
used herein without definition are so used as defined in the Loan Agreement.


Borrower hereby gives irrevocable notice, pursuant to Section 3.5 of the Loan
Agreement, of its request to:


(a)      on [           date           ] convert $[                           ]
of the aggregate outstanding principal amount of the Advances, bearing interest
at the [Base][LIBOR] Rate, into a(n) [Base Rate][LIBOR Rate] Advance [and, in
the case of a LIBOR Rate Advance, having an Interest Period of [one][three][six]
month(s)];


[(b)      on [ date ] continue $[                                        ] of
the aggregate outstanding principal amount of the LIBOR Rate Advance, bearing
interest at the LIBOR Rate Rate, as a LIBOR Rate Rate having an Interest Period
of [one][three][six] month(s)].


Borrower hereby represents and warrants that all of the conditions contained in
Section 3.2 of the Loan Agreement have been satisfied on and as of the date
hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.


 

 
ACME UNITED CORPORATION
        By:       Name:     Title:

 
 
 

--------------------------------------------------------------------------------

 
Schedule 7.4


Existing Indebtedness


None
 

 
 

--------------------------------------------------------------------------------

 
Schedule 7.5


Existing Liens


None
 
 
 
 

--------------------------------------------------------------------------------

 
 PLEDGE AGREEMENT


This Pledge Agreement (this “Agreement”) dated as of April 5, 2012 by and
between HSBC BANK USA, NATIONAL ASSOCIATION (“HSBC”) and ACME UNITED CORPORATION
(“Pledgor”).


BACKGROUND


Pledgor and HSBC have entered or are entering into a Loan and Security Agreement
dated as of the date hereof (as amended, modified, restated or supplemented from
time to time, the “Loan Agreement”), pursuant to which HSBC has agreed, subject
to the terms and conditions contained therein, to provide certain financial
accommodations to Pledgor.


In order to induce HSBC to provide or continue to provide the financial
accommodations described in the Loan Agreement, Pledgor has agreed to pledge and
grant a security interest to HSBC in the Collateral (as hereinafter defined).


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.       Definitions. All capitalized terms used herein which are not defined
shall have the meanings given to them in the Loan Agreement.


2.       Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of the (a) Obligations and (b) all other indebtedness,
obligations and liabilities of Pledgor to HSBC under the Loan Agreement and the
Other Documents whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise ((a) and (b) collectively, the “Indebtedness”), Pledgor hereby
pledges, assigns, hypothecates, transfers and grants a security interest to HSBC
in all of the following (the “Collateral”):


(a)       the shares of stock set forth under Pledgor’s name on Schedule A
annexed hereto and expressly made a part hereof (the “Pledged Stock”), the
certificates representing the Pledged Stock and all dividends, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Stock, provided that the Pledged Stock shall not include more than 65% of the
issued and outstanding shares of voting stock of any Foreign Subsidiary. For
purposes of this Agreement, “Foreign Subsidiary” means a controlled foreign
corporation (as defined in the Internal Revenue Code) and “Internal Revenue
Code” means the Internal Revenue Code of 1986, as amended (or any successor
statute thereto) and the regulations thereunder;


(b)       all additional shares of stock of any issuer of the Pledged Stock (and
the certificates representing such additional shares), set forth on Schedule A
(each of the foregoing, an “Issuer”) from time to time acquired by Pledgor in
any manner, including, without limitation, stock dividends or a distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off (which shares and certificates shall be deemed to be part of the
Collateral), and all dividends, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such shares of the Pledged Stock, provided that no
Pledgor shall be required to pledge more than 65% of the issued and outstanding
shares of voting stock of any Foreign Subsidiary;


(c)       all options and rights, whether as an addition to, in substitution of
or in exchange for any shares of the Pledged Stock; and


1

--------------------------------------------------------------------------------

 
(d)       all (x) intercompany notes at any time issued to Pledgor and (y) other
promissory notes from time to time issued to, or held by, Pledgor
(“Pledged Notes”).


3.       Delivery of Collateral. All (a) certificates representing or evidencing
the the Pledged Stock and (b) Pledged Notes shall be delivered to and held by
HSBC pursuant hereto and shall be accompanied by duly executed instruments of
transfer or assignment in blank (and with respect to any Pledged Note, at the
request of HSBC, endorsed to HSBC) all in form and substance satisfactory to
HSBC. Each Pledgor hereby authorizes the Issuer upon written demand by HSBC to
deliver any certificates, instruments or other distributions issued in
connection with the Collateral directly to HSBC, in each case to be held by
HSBC, subject to the terms hereof. HSBC shall have the right, at any time in its
discretion and without notice to the Pledgor, to transfer to or to register in
the name of HSBC or any of its nominees any or all of the Pledged Stock. In
addition, HSBC shall have the right at any time to exchange certificates or
instruments representing or evidencing any Pledged Stock for certificates or
instruments of smaller or larger denominations.


4.       Representations and Warranties of Pledgor. Pledgor represents and
warrants to HSBC (which representations and warranties shall be deemed to
continue to be made until all of the Indebtedness has been paid in full and the
Loan Agreement has been irrevocably terminated) that:


(a)       Pledgor has the requisite power and authority to enter into this
Agreement, to pledge the Collateral for the purposes described herein and to
carry out the transactions contemplated by this Agreement.


(b)       The execution, delivery and performance by Pledgor of this Agreement
and the pledge of the Collateral hereunder have been duly and properly
authorized and do not and will not result in any violation of any agreement,
indenture, instrument, license, judgment, decree, order, law, statute, ordinance
or other governmental rule or regulation applicable to Pledgor.


(c)       This Agreement constitutes the legal, valid and binding obligation of
Pledgor enforceable against Pledgor in accordance with its terms.


(d)       Pledgor is the direct and beneficial owner of each share of the
Pledged Stock set forth under Pledgor’s name on Schedule A annexed hereto.


(e)       All of the Collateral consisting of Pledged Stock has been duly
authorized, validly issued and are fully paid and nonassessable.


(f)       This Agreement, together with the Loan Agreement, creates and grants a
valid first lien on and perfected security interest in the Collateral and the
proceeds thereof, subject to no prior security interest, mortgage, pledge,
claim, lien, charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”) or to any agreement purporting to grant to any third
party a Lien upon the property or assets of Pledgor which would include the
Collateral.


(g)       There are no restrictions on transfer of the Pledged Stock contained
in the Certificate of Incorporation or by-laws (or Certificate of Formation,
limited liability company agreement or other organizational documents, as the
case may be) of the Issuer or otherwise which have not otherwise been
enforceably and legally waived by the necessary parties.


(h)       None of the Collateral consisting of Pledged Stock has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.
 
2

--------------------------------------------------------------------------------

 
(i)       There are no pending or, to the best of Pledgor’s knowledge,
threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral.


(j)       No consent, approval, authorization or other order of any Person and
no consent, authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required by
Pledgor either (i) for the pledge of the Collateral pursuant to this Agreement
or for the execution, delivery or performance of this Agreement or (ii) for the
exercise by the HSBC of the voting or other rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally.


(k)       No notification of the pledge evidenced hereby to any Person is
required.


(l)       The Pledged Stock constitutes one hundred percent (100%) of the issued
and outstanding shares of capital stock and limited liability company interests
of the Issuers thereof set forth on Schedule A annexed hereto, except in the
case of any Issuers of a Foreign Subsidiary.


(m)      As of the date hereof, there are no existing options, warrants, calls
or commitments of any such character whatsoever relating to any Collateral
consisting of Pledged Stock and no indebtedness or other security convertible
into any Collateral.


(n)       As of the date hereof any proxy or proxies heretofore given by Pledgor
to any Person or Persons whatsoever have been revoked.


(o)       The Pledged Notes described in Schedule B hereto constitute all of the
promissory notes held by Pledgor.


(p)       Each of Pledgor’s Pledged Notes constitutes, or when executed by the
obligor thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law).


The representations and warranties set forth in this Section 4 shall survive the
execution and delivery of this Agreement.


5.       Covenants. Until such time as all of the Indebtedness has been paid in
full and the Loan
Agreement has been irrevocably terminated, Pledgor shall:


(a)       Not sell, assign, transfer, convey, or otherwise dispose of its rights
in or to the Collateral or any interest therein; nor create, incur or permit to
exist any Lien whatsoever with respect to any of the Collateral or the proceeds
thereof other than that created hereby, in each case unless expressly permitted
by the Loan Agreement.


(b)       At Pledgor’s expense, defend HSBC’s right, title and security interest
in and to the Collateral against the claims of any Person and keep the
Collateral free from all Liens, except for the Liens granted to HSBC under this
Agreement.


(c)       At any time, and from time to time, upon the written request of HSBC,
execute and deliver such further documents and do such further acts and things
as HSBC may reasonably request in order to effect the purposes of this Agreement
including, but without limitation, delivering to HSBC upon the occurrence and
during the continuance of an Event of Default irrevocable proxies in respect of
the Collateral consisting of Pledged Stock in form satisfactory to HSBC. Until
receipt thereof, this Agreement shall constitute Pledgor’s proxy to HSBC or its
nominee to vote all shares of Collateral consisting of Pledged hen registered in
Pledgor’s name.


3

--------------------------------------------------------------------------------

 
(d)       Within two (2) Business Days of receipt thereof by Pledgor, deliver to
HSBC all notices and statements relating to the Collateral received by Pledgor.


(e)       Not consent to or approve the issuance of (i) any additional shares of
any class of capital stock or limited liability company interests of the Issuer;
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares; or (iii) any
warrants, options, contracts or other commitments entitling any person to
purchase or otherwise acquire any such shares.


6.       Voting Rights and Dividends. In addition to HSBC’s rights and remedies
set forth in Section 8 hereof, in case an Event of Default shall have occurred
and be continuing, HSBC shall (i) be entitled to vote the Collateral consisting
of Pledged Stock, (ii) be entitled to give consents, waivers and ratifications
in respect of the Collateral (Pledgor hereby irrevocably constituting and
appointing HSBC, with full power of substitution, the proxy and attorney-in-fact
of Pledgor for such purposes) and (iii) be entitled to collect and receive for
its own use cash dividends paid on the Collateral consisting of Pledged Stock.
Pledgor shall not be permitted to exercise or refrain from exercising any voting
rights or other powers if, in the reasonable judgment of HSBC, such action would
have a material adverse effect on the value of the Collateral or any part
thereof; and, provided, further, that Pledgor shall give at least five (5) days’
written notice of the manner in which Pledgor intends to exercise, or the
reasons for refraining from exercising, any voting rights or other powers other
than with respect to any election of directors and voting with respect to any
incidental matters. All dividends and all other distributions in respect of any
of the Collateral consisting of Pledged Stock, whenever paid or made, shall be
delivered to HSBC to hold as Collateral and shall, if received by Pledgor, be
received in trust for the benefit of HSBC, be segregated from the other property
or funds of Pledgor, and be forthwith delivered to HSBC as Collateral in the
same form as so received (with any necessary endorsement).


7.       Events of Default. The term “Event of Default” wherever used herein
shall mean the occurrence of any Event of Default under the Loan Agreement.


8.       Remedies. Upon the occurrence and during the continuance of an Event of
Default, HSBC may:


(a)       Demand, collect, receipt for, settle, compromise, adjust, sue for,
foreclose or realize upon the Collateral (or any part thereof), as HSBC may
determine in its sole discretion;
 
(b)       Transfer any or all of the Collateral into its name, or into the name
of its nominee or nominees;
 
(c)       Exercise all rights with respect to the Collateral including, without
limitation, all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to any shares of the Collateral
consisting of Pledged Stock as if it were the absolute owner thereof, including,
but without limitation, the right to exchange, at its discretion, any or all of
the Collateral consisting of Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the Issuer thereof, or
upon the exercise by the Issuer of any right, privilege or option pertaining to
any of the Collateral, and, in connection therewith, to deposit and deliver any
and all of the Collateral with any committee, depository, transfer agent,
registrar or other designated agent upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it;
 
4

--------------------------------------------------------------------------------

 
(d)       Subject to the requirements of applicable law, sell, assign and
deliver the whole or, from time to time, any part of the Collateral at the time
held by HSBC, at any private or public sale or auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as HSBC in its sole discretion may determine, or as may be required by
applicable law; and


(e)       Accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon).


Pledgor hereby waives and releases any and all right or equity of redemption,
whether before or after sale hereunder. At any such sale, unless prohibited by
applicable law, HSBC may bid for and purchase the whole or any part of the
Collateral so sold free from any such right or equity of redemption. All moneys
received by HSBC hereunder whether upon sale of the Collateral or any part
thereof or otherwise shall be held by HSBC and applied by it as provided in
Section 11 hereof. No failure or delay on the part of HSBC in exercising any
rights hereunder shall operate as a waiver of any such rights nor shall any
single or partial exercise of any such rights preclude any other or future
exercise thereof or the exercise of any other rights hereunder. HSBC shall have
no duty as to the collection or protection of the Collateral or any income
thereon nor any duty as to preservation of any rights pertaining thereto, except
to apply the funds in accordance with the requirements of Section 11 hereof.
HSBC may exercise its rights with respect to property held hereunder without
resort to other security for or sources of reimbursement for the Indebtedness.
In addition to the foregoing, HSBC shall have all of the rights, remedies and
privileges of a secured party under applicable law and the Uniform Commercial
Code of New York regardless of the jurisdiction in which enforcement hereof is
sought.


9.       Private Sale. Pledgor recognizes that HSBC may be unable to effect (or
to do so only after delay which would adversely affect the value that might be
realized from the Collateral) a public sale of all or part of the Collateral
consisting of Pledged Stock by reason of certain prohibitions contained in the
Securities Act, and may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. Pledgor agrees that any such private
sale may be at prices and on terms less favorable to the seller than if sold at
public sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner. Pledgor agrees that HSBC has no obligation to
delay sale of any Collateral consisting of Pledged Stock for the period of time
necessary to permit any Issuer to register the Collateral consisting of Pledged
for public sale under the Securities Act.


10.       Proceeds of Sale.  The proceeds of any collection, recovery, receipt,
appropriation, realization, disposition or sale of the Collateral shall be
applied by HSBC as follows:


(a)        First, to the payment of all costs, expenses and charges of HSBC and
to the reimbursement of HSBC for the prior payment of such costs, expenses and
charges incurred in connection with the care and safekeeping of any of the
Collateral (including, without limitation, the expenses of any sale or other
proceeding, the expenses of any taking, attorneys’ fees and expenses, court
costs, any other fees or expenses incurred or expenditures or advances made by
HSBC in the protection, enforcement or exercise of its rights, powers or
remedies hereunder) with interest on any such reimbursement at the rate
prescribed in the Loan Agreement as the Default Rate for Revolving Advances.


(b)       Second, to the payment of the Indebtedness as provided in the Loan
Agreement, in whole or in part, whether such Indebtedness is then due or not
due.
 
5

--------------------------------------------------------------------------------

 
(c)       Third, to such Persons as required by applicable law including,
without limitation, Section 9-615(a)(3) of the Uniform Commercial Code.


(d)       Fourth, to the extent of any surplus thereafter remaining, to the
applicable Pledgor or as a court of competent jurisdiction may direct.


In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
Pledgor shall be liable for the deficiency together with interest thereon at the
rate prescribed in the Loan Agreement as the Default Rate for Revolving Advances
maintained as Base Rate Loans plus the costs and fees of any attorneys employed
by HSBC to collect such deficiency.


HSBC, in its sole and absolute discretion, with or without notice to Pledgor,
may deposit any proceeds of any collection, recovery, receipt, appropriation,
realization, disposition or sale of the Collateral in a non-interest bearing
cash collateral deposit account to be maintained as security for the
Indebtedness.


11.       Waiver of Marshaling. Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.


12.       HSBC Appointed Attorney-In-Fact and Performance by HSBC. Upon the
occurrence of an Event of Default which is continuing, Pledgor hereby
irrevocably constitutes and appoints HSBC as Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in Pledgor’s name, place and stead, all such
acts, things and deeds for and on behalf of and in the name of Pledgor, which
Pledgor could or might do or which HSBC may deem necessary, desirable or
convenient to accomplish the purposes of this Agreement, including, without
limitation, to execute such instruments of assignment or transfer or orders and
to register, convey or otherwise transfer title to the Collateral into HSBC’s
name. Pledgor hereby ratifies and confirms all that said attorney-in-fact may so
do and hereby declares this power of attorney to be coupled with an interest and
irrevocable. If Pledgor fails to perform any agreement herein contained, HSBC
may itself perform or cause performance thereof, and any costs and expenses of
HSBC incurred in connection therewith shall be paid by Pledgor as provided in
Section 24 hereof.


13       Termination. This Agreement shall terminate and Pledgor shall be
entitled to the return, at Pledgor’s expense, of such of the Collateral as has
not theretofore been sold, disposed of or otherwise applied pursuant to this
Agreement upon payment in full of the Indebtedness and irrevocable termination
of the Loan Agreement.


14.       Concerning HSBC. The recitals of fact herein shall be taken as
statements of Pledgor for which HSBC assumes no responsibility. HSBC makes no
representation to anyone as to the value of the Collateral or any part thereof
or as to the validity or adequacy of the security afforded or intended to be
afforded thereby or as to the validity of this Agreement. HSBC shall be
protected in relying upon any notice, consent, request or other paper or
document believed by it to be genuine and correct and to have been signed by a
proper person. The permissive rights of HSBC hereunder shall not be construed as
duties of HSBC. HSBC shall be under no obligation to take any action toward the
enforcement of this Agreement or rights or remedies in respect of any of the
Collateral. HSBC shall not be personally liable for any action taken or omitted
by it in good faith and reasonably believed by it to be within the power or
discretion conferred upon it by this Agreement.


15.       Notices.  Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed given (a) when personally delivered
to any officer of the party to whom it is addressed, (b) on the earlier of
actual receipt thereof or three (3) days following posting thereof by certified
or registered mail, postage prepaid, (c) upon actual receipt thereof when sent
by a recognized overnight delivery service or (d) upon actual receipt thereof
when sent by telecopier to the number set forth below with electronic
confirmation of receipt, in each case addressed to each party at its address or
telecopier number set forth below or at such other address or telecopier number
as has been furnished in writing by a party to the other by like notice:


6

--------------------------------------------------------------------------------

 
 

  If to HSBC:    HSBC Bank, National Association
452 Fifth Avenue
New York, New York 10018
Attention:         Relationship Manager
Facsimile:          (212) 525-_____
                  with a copy to:   Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention:         Daniel M. Ford
Facsimile:         (212) 478-7400
                 
If to Pledgor:
                     
with a copy to:
   

 
                 16.       Governing Law. This Agreement and all rights and
obligations hereunder shall be governed by and construed and enforced in all
respects in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.


17.       Waivers. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


18.       Litigation.  EACH PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND
VENUE OF EACH COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK
FOR ALL PURPOSES IN CONNECTION WITH THIS AGREEMENT.  ANY JUDICIAL PROCEEDING BY
ANY PLEDGOR AGAINST AGENT INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM
IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A STATE COURT LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK.  EACH PLEDGOR FURTHER CONSENTS THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS
OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY NOTICE OR MOTION OR OTHER
APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY
NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR
OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF NEW YORK BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE
PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER
AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. EACH PLEDGOR WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL
NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON
FORUM NON CONVENIENS.


7

--------------------------------------------------------------------------------

 
19.       No Waiver; Cumulative Remedies. Any and all of HSBC’s rights with
respect to the Liens granted under this Agreement shall continue unimpaired, and
Pledgor shall be and remain obligated in accordance with the terms hereof,
notwithstanding (a) the bankruptcy, insolvency or reorganization of Pledgor, (b)
the release or substitution of any item of the Collateral at any time, or of any
rights or interests therein, or (c) any delay, extension of time, renewal,
compromise or other indulgence granted by HSBC in reference to any of the
Indebtedness. Each Pledgor hereby waives all notice of any such delay,
extension, release, substitution, renewal, compromise or other indulgence, and
hereby consents to be bound hereby as fully and effectively as if Pledgor had
expressly agreed thereto in advance. No failure on the part of HSBC to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof nor shall any single or partial exercise of any such right,
power or remedy by HSBC preclude any other or further exercise thereof or the
exercise of any right, power or remedy. All remedies hereunder are cumulative
and are not exclusive of any other remedies provided by law.


20.       Severability. In case any security interest or other right of HSBC
shall be held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other security interest or
other right, privilege or power granted under this Agreement. In the event that
any provision of this Agreement or the application thereof to Pledgor or any
circumstance in any jurisdiction governing this Agreement shall, to any extent,
be invalid or unenforceable under any applicable statute, regulation, or rule of
law, such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute,
regulation or rule of law, and the remainder of this Agreement and the
application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall same affect
the validity or enforceability of any other provision of this Agreement.


21.       Counterparts; Facsimiles. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same instrument. Any signature
delivered by a party by facsimile transmission shall be deemed an original
signature hereto.


22.       Miscellaneous.


(a)       This Agreement constitutes the entire and final agreement among the
parties with respect to the subject matter hereof and neither this Agreement nor
any term hereof may be changed, discharged or terminated orally, but only by an
instrument in writing, signed by HSBC and Pledgor. No waiver of any term or
condition of this Agreement, whether by delay, omission or otherwise, shall be
effective unless in writing and signed by the party sought to be charged, and
then such waiver shall be effective only in the specific instance and for the
purpose for which given.


(b)       This Agreement shall be binding upon Pledgor, and Pledgor’s successors
and assigns, and shall inure to the benefit of HSBC and its successors and
assigns. The term “HSBC”, as used herein, shall include any successor or assign
of HSBC at the time entitled to the pledged interest in the Collateral.


(c)       The headings and captions in this Agreement are for purposes of
reference only and shall not constitute part of this Agreement for any other
purpose.
 
8

--------------------------------------------------------------------------------

 
23.       Expenses. The Collateral shall also secure, and Pledgor shall pay to
HSBC on demand, from time to time, all costs and expenses, (including but not
limited to, attorneys’ fees and costs, taxes, and all transfer, recording,
filing and other charges) of, or incidental to, the custody, care, transfer,
administration of the Collateral or any other collateral, or in any way relating
to the enforcement, protection or preservation of the rights or remedies of HSBC
under this Agreement or with respect to any of the Indebtedness.


24.       Recapture. Anything in this Agreement to the contrary notwithstanding,
if HSBC receives any payment or payments on account of the Indebtedness, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver, or any other party under the United States Bankruptcy Code,
as amended, or any other federal or state bankruptcy, reorganization, moratorium
or insolvency law relating to or affecting the enforcement of creditors’ rights
generally, common law or equitable doctrine, then to the extent of any sum not
finally retained by HSBC, Pledgor’s obligations to HSBC shall be reinstated and
this Agreement shall remain in full force and effect (or be reinstated) until
payment shall have been made to HSBC, which payment shall be due on demand.


[Remainder of Page Intentionally Left Blank; Signature Page to Follow]
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.


 

 
PLEDGORS:
        ACME UNITED CORPORATION         By:     Name:
Walter C. Johnsen
  Title: 
Chairman of the Board and Chief
Executive Officer
             
HSBC:
       
HSBC BANK USA, NATIONAL ASSOCIATION
        By:     Name:     Title:  

 
 
[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------

 
SCHEDULE A
 
PLEDGED STOCK
 
Holder
Issuer
Class of
Stock
Stock Certificate No.
No. of
Shares
Percentage
Pledged
                                               

 
 
Schedule A - 1

--------------------------------------------------------------------------------

 
SCHEDULE B
 
PLEDGED NOTES
 

Issuer
Holder
Principle
                 

 
 
Schedule B - 1

--------------------------------------------------------------------------------

 
 SECURED REVOLVING NOTE


 
$30,000,000
Maturity Date:  April 5, 2017

 
 
FOR VALUE RECEIVED, ACME UNITED CORPORATION, a Connecticut corporation
(“Borrower”)  hereby promises to pay to the order of HSBC Bank, National
Association or the holder (the “Lender”) of this Secured Revolving Note (this
“Revolving Note”) at 452 Fifth Avenue, New York, New York or such other  place
of payment as the holder of this Revolving Note may specify from time to time in
writing, in lawful money of the United  States of America, the
principal amount of Thirty Million Dollars  ($30,000,000) or such other
principal amount as Lender has advanced to Borrower, together with interest at a
rate as specified in the Loan Agreement (defined hereafter).
 
This Revolving Note is the Revolving Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement
dated April 5, 2012, by and between Borrower and Lender (as the same may from
time to time be amended, modified or supplemented in accordance with its
terms, the “Loan Agreement”), and is entitled to the benefit and security of the
Loan Agreement and the other Loan Documents (as defined in the Loan
Agreement), to which reference is made for a statement of all of the terms and
conditions thereof. All payments shall be made in accordance with the Loan
Agreement. All terms defined in the Loan Agreement  shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this Revolving
Note.
 
Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Revolving Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Revolving Note has
been negotiated and delivered to Lender and is payable in the State of New
York. This Revolving Note shall be governed by and construed and enforced in
accordance with, the laws of the State of New York, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.
 


[Remainder of Page Intentionally Left Blank]






1

--------------------------------------------------------------------------------

 
 
 
 

BORROWER FOR ITSELF ACME UNITED CORPORATION               By:     Name: Walter
C. Johnsen   Title: Chairman of the Board and Chief Executive Officer

 
 
 
 
2

--------------------------------------------------------------------------------